In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       (Filed: July 13, 2016)
                                            No. 15-91V

* * * * * * * * * * * * *                                                UNPUBLISHED
JAMES BOJAN as parent of *
J.D.B.,                  *                                               Decision on Joint Stipulation;
                         *                                               Idiopathic Thrombocytopenic
         Petitioners,    *                                               Purpura (“ITP”); Diphtheria-
                         *                                               Tetanus- acellular Pertussis
v.                       *                                               (“DTaP”) vaccine.
                         *
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *
                         *
         Respondent.     *
                         *
* * * * * * * * * * * * *
Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioner.
Glenn MacLeod, US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On January 29, 2015, James Bojan (“petitioner”) filed a petition for compensation on
behalf of his minor child, J.D.B, under the National Vaccine Injury Compensation Program.2
Petitioner alleges that a diphtheria-tetanus-acellular pertussis (“DTaP”) vaccination J.D.B
received on January 27, 2012 either caused or significantly aggravated his idiopathic
thrombocytopenic purpura (“ITP”). See Stipulation, filed July 13, 2016, at 1-6. Respondent
denies that the DTaP immunization caused or significantly aggravated J.D.B.’s condition or any
other injury. Stipulation at 2.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
         Nevertheless, the parties have agreed to settle the case. On July 13, 2016, the parties
filed a joint stipulation, attached as Appendix A, agreeing to settle this case and describing the
settlement terms.

Respondent agrees to issue the following payment:

             A lump sum of $110,000.00 in the form of a check payable to petitioner, James
             Bojan, as guardian/conservator of the estate of J.D.B. for the benefit of J.D.B.,
             representing compensation for all damages that would be available under § 300aa-
             15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                   Mindy Michaels Roth
                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2